788 N.W.2d 669 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Christopher TWICHELL, Defendant-Appellant.
Docket No. 140843. COA No. 295449.
Supreme Court of Michigan.
October 1, 2010.

Order
On order of the Court, the application for leave to appeal the March 15, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the defendant's convictions under MCL 750.145c(2), and we REMAND this case to the Wayne Circuit Court for proceedings consistent with this Court's opinion in People v. Hill, 486 Mich. 658, 786 N.W.2d 601 (2010).
CORRIGAN, J. (concurring).
I concur in the order vacating defendant's convictions because this course of *670 action is consistent with the majority opinion in People v. Hill, 486 Mich. 658, 786 N.W.2d 601 (2010). I write separately only to reiterate my disagreement with that majority opinionwhich I conclude incorrectly interpreted MCL 750.145c(2) as expressed by Justice Young's dissenting opinion in Hill, which I joined.
YOUNG, J. (concurring).
Although I recognize that this Court's decision in People v. Hill, 486 Mich. 658, 786 N.W.2d 601 (2010), controls the interpretation of MCL 750.145(c), I continue to adhere to the position stated in my dissenting opinion in that case that, like defendant here, a person who makes copies of child pornography thereby "produces" or "makes" child sexually abusive material sufficient to sustain a conviction under MCL 750.145(c)(2).